                                          Case 4:19-cv-00210-YGR Document 155 Filed 06/14/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     RONALD G. DENICOLO, ET AL.,                         CASE NO. 19-cv-00210-YGR
                                  10                   Plaintiffs,                           ORDER DIRECTING FURTHER BRIEFING
                                                                                             RE: TEMPORAL SCOPE OF CALIFORNIA
                                  11             vs.                                         RESIDENT CLASS
                                  12     VIKING SERVICES.,
Northern District of California
 United States District Court




                                  13                   Defendants.

                                  14           The Court is informed that the Ninth Circuit has denied Viking’s petition under Rule 23(f).
                                  15   (Dkt. No. 154.) Consistent with this Court’s Order of April 29, 2021, the parties are directed to
                                  16   file a joint brief of no more than 14 pages (7 pages per side) addressing the temporal scope and
                                  17   relation back issues previously raised in their briefing on the temporal scope of the California
                                  18   Resident Class. In so doing, the parties need not repeat arguments previously submitted and
                                  19   should bear in mind that, at this stage, the Court is defining the scope of the class for purposes of
                                  20   notice and due process rather than making a final determination of the merits of any legal
                                  21   questions or defenses. The joint brief shall be filed no later than July 9, 2021. Hearing, if any, on
                                  22   the issue will be set by further notice.
                                  23           IT IS SO ORDERED.

                                  24   Dated: June 14, 2021
                                                                                        _______________________________________
                                  25                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  26

                                  27

                                  28
